[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                                 No.04-12759               ELEVENTH CIRCUIT
                                                                July 21, 2005
                            Non-Argument Calendar
                                                            THOMAS K. KAHN
                          ________________________                CLERK

                   D.C. Docket No.03-00302-CR-T-26-TBM

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

CAMERON JONES,

                                                        Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                                 (July 21, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges

PER CURIAM:

      Sheryl J. Lowenthal, appointed counsel for Cameron Jones in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Jones’s conviction and sentence are

AFFIRMED.




                                         2